Title: Enclosure: John Barnes’s Account (as Agent of Thomas Jefferson) with Tadeusz Kosciuszko, 26 November 1816–15 October 1817, [ca. 10 January 1818]
From: Barnes, John
To: Jefferson, Thomas


                        
                            ca. 10 Jan. 1818
                        
                        Genl Thaddeus Kosciusko. … In ℀ with John Barnes—Agent for Thomas Jefferson Esqr from 26h  Novr 1816 a  15th Octr 1817.
                        
                            
                                1816
                                 
                                 
                                 
                                1817
                                 
                                 
                                 
                            
                            
                                Novr 26
                                To Amot of Balance in favr of J Barnes as ⅌er statmt of his ℀ rendered
                                812.
                                 
                                Jany 1.
                                By 3 Mos  Int on US. 6 ⅌ct Nt
                                182.
                                82.
                            
                            
                                1817
                                Aprl 1
                                 for   do   do
                                182.
                                82.
                            
                            
                                Oct 15th
                                To Postage of Letts recd from Genl Kosciusko and Messr Baring & Co
                                1.
                                16.
                                Mar 20.
                                 for 6 Mos Divd on 46 Shares Columa Bank Stock Nt
                                179.
                                40.
                            
                            
                                 
                                To Bale due in favr of Genl Kosciusko 1t Oct—exclusive of Int on former Bal—due JB as above— 26 Novr (if allowable)
                                }
                                276.
                                92.
                                July 1.
                                 US. for 3 Mos on 6 ⅌Ct Nt
                                182.
                                82.
                            
                            
                                Sep 20—
                                 for 6 Mos Divd on Columa Bank Stock Nt 
                                179.
                                40
                            
                            
                                Oct 1.
                                 US. for 3 Mos 6 ⅌Ct Nt
                                182.
                                82
                            
                            
                                 
                                 
                                1090.
                                08.
                                 
                                 
                                1090.
                                08.
                            
                            
                                 
                                 
                                 
                                 
                                1817
                                 
                                 
                                 
                            
                            
                                 
                                 
                                 
                                 
                                Oct 15.
                                By Bale due brot down
                                276.
                                92
                            
                        
                        
                            EE. George Town Coa   
                            John Barnes.
                        
                    